                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD CHAVIS                                 :     CIVIL ACTION
                                              :
       v.                                     :
                                              :
JOHN P. DELANEY, WARDEN/                      :
DETENTION CENTER, D.A. OF PHILA.              :
COM. OF PA.                                   :     NO. 13-3532

                                     MEMORANDUM

Savage, J.                                                          December 12, 2019

       Petitioner Ronald Chavis, through a petition for a writ of coram nobis, once again

challenges his state court conviction for theft, receiving stolen property, and criminal

trespass. He had previously filed two unsuccessful petitions for habeas relief in this

Court. He raised the same issues in both cases. In this case, the Third Circuit Court of

Appeals denied a certificate of appealability. Now, he asserts that the Common Pleas

Court lacked jurisdiction to try and convict him.

       The remedy of a writ of error coram nobis is rare. Mendoza v. United States, 690

F.3d 157, 159 (3d Cir. 2012). It may be used to attack allegedly invalid convictions with

continuing consequences when the petitioner is no longer “in custody” for purposes of 28

U.S.C. § 2255. Id.; United States v. Baptiste, 223 F.3d 188, 189 (3d Cir. 2000) (per

curiam). The relief of coram nobis is only appropriate to correct errors for which there

was no remedy available. Mendoza, 690 F.3d at 159. Hence, a court may not issue a

writ of coram nobis when an alternative remedy is available. United States v. Rhines,

640 F.3d 69, 71 (3d Cir. 2011) (citing United States v. Denedo, 556 U.S. 904, 911 (2009)).

       Coram nobis relief is only available when a petitioner’s sentence has been served,

the petitioner shows exceptional circumstances and continuing collateral disadvantages,
and alternative remedies are not available. See Denedo, 556 U.S. at 911. Coram nobis

relief is not available to attack a state court judgment. See Obado v. New Jersey, 328

F.3d 716, 718 (3d Cir. 2003). Chavis has not made the necessary showing that he is

eligible for coram nobis relief.

       Even if he had, his petition is without legal and factual foundation. His legal

argument that the state court lacked jurisdiction is meritless.    The state court had

jurisdiction over the defendant who was charged with violating provisions of the

Pennsylvania Crimes Code.          The offenses occurred in Philadelphia, Pennsylvania.

Therefore, the state court had jurisdiction to prosecute him.



                                    /s/ TIMOTHY J. SAVAGE J.
